DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sherry Austin on 4/13/2021.

The application has been amended as follows: 

	Claims 7 - 8 are canceled. 

	In claim 21, line 8 has been amended to recite “mechanical CMM comprising [[an]] a single articulated arm with a plurality of encoding joints, an”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As discussed in the Final Rejection dated 11/12/2020 (see page 9), applicant’s arguments (see page 10), filed 9/28/2020, with respect to Paltieli showing two arms rather than “a single articulated arm including arm segments connected by encoding joints and having an anchor end configured for attachment to the TRUS probe and a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793